Citation Nr: 9931475	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable evaluation for a service-
connected skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 until May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Salt Lake City, Utah.

The veteran testified at a personal hearing held before a 
hearing officer in May 1998 at the RO.  The transcript of the 
hearing is associated with the veteran's claims folder.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
yearly episodes of a skin rash primarily on the lower 
extremities, characterized by itching, but not by extensive 
lesions, marked disfigurement, crusting, systemic or nervous 
manifestations, or exceptionally repugnant manifestations.  


CONCLUSION OF LAW

The schedular criteria for no greater than a ten percent 
evaluation for a skin disorder have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for a 
skin disorder.  In the interest of clarity, the Board will 
initially discuss pertinent law and VA regulations. The 
factual background of this case will then be reviewed.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent, as far 
as practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
Governing regulations to include 38 C.F.R. §§ 4.1, 4.2 (1999) 
require evaluation of the complete medical history of the 
veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999). 

Pursuant to 38 C.F.R. § 4.20 (1999), where, as here, an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  

The criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999), which pertains to eczema, reads as follows:

50%  With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.

30%  With exudation or itching constant, extensive 
lesions, or marked disfigurement.

10%  With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.

0%  With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) ("the Court") stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on the merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra, 1 Vet. App. at 54.

Factual background

The veteran's service medical records are negative for the 
evaluation or treatment of any skin disorders.  The May 1946 
discharge examination report evaluated the veteran's skin as 
normal.

In August 1967, R.M.W., M.D. submitted a brief report in 
which he indicated that the veteran had a dry scaling 
eruption on the plantar aspect of his left foot, the origin 
of which and the length of time it had persisted were unknown 
to Dr. W.  In October 1967, VA denied the veteran's claim of 
entitlement to service connection for a skin condition.

The veteran submitted a statement in support of a claim which 
was received by the RO in August 1997.  He indicated that he 
was stationed in India with a railway operation battalion and 
broke out with a terrible rash each day during working hours.  
The veteran stated that the rash was under his skin except 
for a raw open sore on his chest.  The veteran stated that he 
walked approximately one mile in about 129 degree 
temperatures to attend the dispensary where a physician 
issued an order for the veteran to go to rest camp where the 
temperature was much cooler.  The veteran stated that when he 
returned to the United States from India, he was treated for 
a skin condition every day while on the ship.  The veteran 
indicated that he did not recall a doctor diagnosing his skin 
disorder until 1966 when he "broke all out" while 
vacationing in San Francisco.  The veteran reported that he 
was examined by a doctor, name unknown, in San Francisco.  
The doctor asked whether the veteran had been in Asia and was 
told by that doctor that he had "jungle rot".

In a March 1998 substantive appeal, the veteran stated that a 
rash always occurred when it was hot or when he wore the 
wrong clothes, such as imitation leather shoes. 

The veteran's service comrade (K.L.) submitted a letter 
wherein he stated that the veteran was sent to rest camp in 
the Himalayan Mountains due to a skin condition caused by 
extreme heat and working on steam locomotives.  K.L. further 
indicated that the veteran went to sick bay daily for twenty-
eight days while on board ship from India to the United 
States for treatment of his skin condition.  K.L. recalled 
that the veteran had red bumps all over his arms and 
complained of itch.  

The veteran's son, a registered nurse, submitted a letter 
wherein he stated that as a child he recalled the veteran 
breaking out with a rash on his arms, legs and feet.  The son 
further indicated that the veteran's rash would appear during 
hot and humid weather.  Over the years, the son stated that 
the veteran had had occasional outbreaks that affected his 
arms, legs and feet, making it difficult for the veteran to 
wear shoes, along with the serious itch.  

In May 1998, the veteran testified at a personal hearing at 
the RO.  He stated that while stationed in India during 
service he would place cornstarch in his bed and roll in it 
in order to get rest since the rash itched so badly.  See 
Transcript of Hearing, 
p. 2.  The veteran testified that when he went to work one 
day and ran the engine for about an hour, the rash came all 
over his body.  The veteran stated that he walked to camp for 
one mile in 120 degree temperatures to go to the dispensary.  
He testified that he was sent to the Himalayan Mountains 
where the temperature was much, much cooler.  The veteran 
stated that he still had the skin disorder when he was 
discharged from service in 1946, although it was fairly well 
cleared up due to cooler weather and his use of lotion.  See 
Transcript of Hearing, 
p. 3.  

The veteran further testified that any time it is hot he 
breaks out.  See Transcript of Hearing, p. 4.  At the time of 
the February 1998 hearing, the veteran stated that he was not 
broken out but probably would be in hot weather, such as in 
August.  See Transcript of Hearing, p. 6.  


In June 1998, the veteran was afforded a VA examination.  The 
veteran reported that he developed a skin eruption during 
service in 1944 while stationed in India.  He indicated that 
the temperatures in that area were 120 degrees and he 
developed a generalized skin eruption.  The veteran further 
stated that he now experienced recurrences of that eruption 
during summer months and that such recurrences could last for 
one month.  The veteran indicated that hot weather and 
wearing artificial leather tended to cause the skin eruption 
to flare up.  

In June 1998, the VA physician noted that the examination was 
completely negative for a skin eruption over the veteran's 
arms, legs and face, areas the veteran indicated were where 
the rash tended to occur.  The veteran pointed to a seven-
millimeter nodule over his left ankle region, which was 
reported to represent a scar from an eruption.  The VA 
physician provided an impression of unclassified heat-induced 
eruption which recurs over his arms, legs and face.  The 
physician concluded that this distribution would unlikely be 
a fungal etiology.  The VA examiner also diagnosed 
dermatofibroma, left ankle.

In a July 1998 rating decision, the RO granted service 
connection for an unclassified heat-induced eruption and 
assigned a zero percent disability rating.  
The veteran submitted a notice of disagreement in which he 
stated that he broke out with a severe rash on both legs, 
feet and hips in August 1998 which caused him to go to a VA 
medical center for treatment.  The veteran indicated, "This 
rash is extensive, it's red & appears awful.  It itches 
awful." 

In an August 1998 VA emergency room report, the veteran 
indicated that he had his first episode of jungle rot in 1944 
while stationed in India and did not have any recurrence 
until 1955 while in San Francisco.  Since 1955, the veteran 
reported that he had an episode on a nearly annual basis 
which he treated with topical cream.  Upon examination, the 
veteran was found to have erythematous, softly blanchable 
macular rash on the bilateral lower extremities.  The VA 
examiner noted that the veteran had small lesions sprinkled 
over the ankles and larger confluent linear lesions on the 
upper thighs, and indicated that he had no rashes elsewhere 
on his body.  The VA examiner provided an impression of rash, 
possibly fungal, and concluded that the rash would be treated 
as fungal. 

The veteran submitted a substantive appeal in October 1998 in 
which he stated that his rash broke out from his neck to his 
feet for over one month. He further indicated
that he experienced itching and discomfort and felt that he 
should be awarded higher compensation. 

Analysis

Initial matters-well groundedness of claim/duty to assist

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his service connected 
skin disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
decision, the claim continues to be well grounded as long as 
the claim remains open and the rating schedule provides for a 
higher rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  

After a well grounded claim has been submitted, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran was afforded a VA examination and there is medical 
evidence of record in the form of VA and private examination 
reports.  There is no indication that there are additional 
records that have not been obtained and that would be 
pertinent to the veteran's claim.  For these reasons, no 
further development of the claim is required to comply with 
the VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

The veteran's representative contends on appeal that the VA 
must remand the veteran's claim for further development if 
such claim is determined to be not well grounded.  The 
representative cites VA Adjudication Procedure Manual M21-1 
for the proposition that VA must fully develop a claim before 
a decision is made as to its well groundedness.  In this 
case, however, the Board has concluded that the veteran's 
claim is well grounded.  Moreover, the veteran's 
representative has not stated that any specific additional 
evidence is available and has not been obtained.  The Board 
points out, further, that the representative's July 25, 1999 
argument with respect to Manual M21-1 was essentially 
rendered invalid by the Court's decision in Morton v West, 12 
Vet. App. 477 (1999), decided on July 14, 1999. 

Application of Schedule

The veteran is rated as zero percent disabled for his 
service-connected skin disorder.  He contends on appeal that 
he should be compensated at a higher level due to the 
severity of his disorder.  

The Board initially points out that the veteran suffers from 
what are characterized as heat rashes incurred during 
military service.  Since rashes are not listed in the 
Diagnostic Code, the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7806, which pertains to eczema, will be 
addressed by analogy because such criteria is congruent with 
the veteran's symptoms.  See 38 C.F.R. § 4.20. 

The Board notes that there is evidence of record that 
supports a rating of ten percent under the criteria of 
Diagnostic Code 7806.  Notably, the available evidence 
consists primarily of statements made by the veteran 
concerning the severity of his skin disorder.  The veteran 
stated that he developed skin eruptions over extensive areas 
of his body during hot weather conditions and over 
potentially exposed areas of his body.  The veteran further 
stated that he experienced itching related to his skin 
disorder.  The veteran also reported skin eruptions over 
extensive areas of his body, to include his chest, neck, 
legs, feet, hips, and "all over his body" from the time of 
service until 1998.  The veteran also reported bad itching 
caused by the eruptions.  

The Board finds the statements of the veteran to be credible, 
particularly in light of 
confirming letters submitted by K.L. and the veteran's son.  
The letter submitted by K.L. confirmed the red bumps all over 
the veteran's arms and noted the veteran's complaints of 
itching during service.  Although there is no evidence of 
record that K.L. possesses medical training, the Board 
believes that he is competent to testify as to the 
manifestations that he witnessed regarding the veteran's skin 
disorder. 

Moreover, the letter submitted by the veteran's son noted the 
rash on the veteran's arms, legs and feet after service.  The 
son also recalled that the veteran experienced serious 
itching throughout the years.  The Board points out that the 
veteran's son now has medical training and that the 
observations made by the son are consistent with those of 
medical professionals who actually examined the veteran.  See 
Goss v. Brown, 9 Vet. App. 109, 114-5 (1996).

Medical evidence of record, including in particular the June 
1998 and August 1998 medical reports, corroborates the 
veteran's statements regarding his skin disorder.  The 
veteran was examined at two VA facilities in 1998.  In June 
1998, a VA examiner noted no skin eruptions at the time of 
examination, but provided an impression of unclassified heat-
induced eruption which recurred over the veteran's arms, legs 
and face.  Another VA examiner noted the rash on the 
veteran's lower extremities during an emergency room physical 
examination held in August 1998.  Significantly, the results 
of the August 1998 emergency room report are consistent with 
the veteran's assertions that he suffers from rashes during 
the hot summer months, such as in August.  See Transcript of 
Hearing, p. 6.  

Based on the evidence of record, which shows episodic 
eruptions over extensive and potentially exposed areas of the 
veteran's body, the Board finds that the manifestations of 
the veteran's skin disorder more nearly approximate a ten 
percent disability rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  See 38 C.F.R. § 4.7 (1999).

The Board has also considered whether the higher disability 
evaluations are warranted.  With respect to the thirty 
percent evaluation, the evidence of record does not 
demonstrate that the veteran has symptoms as exudation or 
constant itching, extensive lesions, or marked disfigurement.  
Although various statements show that the veteran experiences 
itching, the record does not show that the itching is 
constant.  The veteran, himself, indicated that the rash was 
restricted to times when he wore artificial leather and to 
the summer months when outbreaks could last for one month.  
The veteran never stated that itching was constant during any 
of those outbreaks.  The evidence of record also fails to 
show that the veteran has extensive lesions or marked 
disfigurement.  In only one medical report, the veteran was 
noted to have a small millimeter lesion sprinkled over the 
ankles and a larger lesion on the upper thighs.  However, the 
VA examiner never characterized those lesions as extensive, 
as they appeared to be restricted to particular areas of the 
veteran's body.  Similarly, there is no evidence of marked 
disfigurement.  The record shows that the veteran informed a 
VA examiner of a seven-millimeter nodule over his left ankle 
region, which represented a scar from an eruption.  However, 
there is no indication that the examiner, himself, concluded 
that the scar was caused by an eruption or that the nodule in 
any way caused disfigurement to the veteran.  The Board, 
therefore, finds that the preponderance of the evidence of 
record is against assignment of a thirty percent disability 
evaluation for his skin disorder.

With respect to the fifty percent evaluation, the evidence of 
record does not demonstrate that the veteran had such 
symptoms as ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, or a condition that was 
exceptionally repugnant.  Although the veteran repeatedly 
expressed concern about the severity of his skin disorder, 
the available evidence of record shows that he 
was not found to have any of the manifestations which would 
call for a 50 percent rating.  Physical examination of the 
veteran has not produced any indications of ulceration or 
extensive exfoliation or crusting.  There is absolutely no 
evidence of nervous manifestations.  Additionally, the 
medical evidence of record, the veteran's personal 
statements, and lay statements do not indicate that the 
veteran's disorder was exceptionally repugnant.  

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a ten percent 
disability rating for the veteran's skin disorder under 
Diagnostic Code 7806.  See 38 C.F.R. § 4.7.  For the reasons 
and bases stated above, the Board finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of ten percent.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board believes that the evidence discussed above allows for 
the assignment of a ten percent disability rating effective 
from June 27, 1997, the date the veteran's claim of 
entitlement to service connection for a skin disorder was 
received by the RO.  The Board concludes that the veteran is 
not prejudiced by such action in that the Board's 
consideration of the evidence involves the same bases as that 
of the RO, and the veteran's disability rating has been 
increased.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Extraschedular evaluation

The Court has held that the question of an extra-schedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extra-schedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extra-schedular ratings, provided 
that the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extra-schedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the October 1998 
statement of the case that an extra-schedular evaluation was 
not warranted for the veteran's service connected disability.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1) (1999).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the Schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual.  The 
evidence of record does not show that the veteran's service-
connected skin disorder presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extra-schedular rating under 38 
C.F.R. 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Specifically, the record in this case does not demonstrate 
that the veteran's service-connected skin disorder markedly 
interferes with employment or that he has required frequent 
periods of hospitalization for this disorder.  The veteran, 
born in 1921, submitted a letter to the RO in June 1997 in 
which he indicated that he was retired.  There is no evidence 
that the skin condition interfered with his employment during 
his working years.  Moreover, the veteran never reported that 
he has required any hospitalization for this disorder. 

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992);  see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that the assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


Conclusion

In short, after reviewing the evidence of record, the Board 
finds that the competent and probative evidence shows that 
the severity of the veteran's skin disorder more nearly 
approximates a rating of ten percent.  See 38 C.F.R. § 4.7.  
To that extent, the appeal is allowed.


ORDER

A ten percent rating is granted for the veteran's skin 
disorder, subject to controlling regulations applicable to 
the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

